t c memo united_states tax_court robert l rowden petitioner v commissioner of internal revenue respondent docket no filed date orin christopher meyers for petitioner g chad barton and garrett d gregory for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’ sec_2002 and federal income taxes and accuracy-related_penalties under section of dollar_figure and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and continued dollar_figure respectively after concession sec_2 the issues for decision are whether petitioner was in the trade_or_business of environmental consulting and aircraft maintenance during and environmental aviation during whether petitioner substantiated deductions claimed on schedules c profit or loss from business and whether petitioner is liable for the accuracy-related_penalties under sec_6662 findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner resided in oklahoma when his petition was filed during and petitioner was employed full time as an environmental engineer by engineering and environment inc eei a government contractor he earned dollar_figure and dollar_figure respectively petitioner’s employment contract was renewable annually during petitioner also performed environmental continued procedure monetary amounts are rounded to the nearest dollar 2petitioner concedes that he is not entitled to deduct the dollar_figure depreciation expense for and unreimbursed employee_expenses of dollar_figure and dollar_figure before application of the percent floor of sec_67 for and respectively after the latter concession petitioner’s remaining miscellaneous_itemized_deductions do not exceed the 2-percent floor of sec_67 and therefore also are not at issue consulting services that were an outgrowth of services he had performed and been paid for before petitioner grew up in a family of pilots and enjoys working on and being around airplanes petitioner has been a licensed pilot for about years in the 1980s petitioner completed a year program at the spartan school of aeronautics in tulsa oklahoma after passing written and oral federal aviation administration faa tests petitioner obtained a mechanic’s certificate with airframe and powerplant ratings in after passing another faa test petitioner obtained an inspection authorization petitioner also attended specialized aviation- related seminars in date petitioner attended a seminar on aircraft rigging held by the cessna pilots association on date petitioner purchased a 50-percent interest in a cessna 182p aircraft cessna from denrow 3a certified mechanic may perform or supervise the maintenance preventive maintenance or alteration of an aircraft or a part thereof for which he is rated c f_r sec_65 a a certified mechanic with an airframe rating may also approve and return to service an airframe or related part or appliance after he has performed supervised or inspected its maintenance or alteration c f_r sec dollar_figure a certified mechanic with a powerplant rating has similar additional privileges with respect to a powerplant propeller or any related part see c f_r sec dollar_figure 4in general a holder of an inspection authorization may inspect and approve for return to service any aircraft or related part after a major repair or major alteration he may also perform certain other types of inspections see c f_r sec dollar_figure limited l c denrow for dollar_figure using loan proceeds denrow is owned by petitioner’s brother william j rowden mr rowden a commercial airline pilot and mr rowden’s wife denrow retained the other 50-percent interest in the cessna the cessna continued to be hangared at the prague oklahoma municipal airport although occasionally it was stored at the lawton oklahoma municipal airport where in petitioner rented hangar space under the purchase agreement petitioner was responsible for one-half of the maintenance repair storage and operation costs of the cessna when petitioner purchased his interest in the cessna it was not in airworthy condition because its engine required a major overhaul at some point during the years at issue petitioner sent the engine to an outside shop for an overhaul at a cost of approximately dollar_figure 5at the time of trial mr rowden held a mechanic’s certificate with airframe and powerplant ratings and an inspection authorization and he was a flight instructor for single-engine and multi-engine aircraft and instruments and a commercial glider pilot mr rowden bought undervalued airplanes used them for charter and instruction and then sold them denrow purchased the cessna 182p cessna in for dollar_figure during the years at issue petitioner was not a partner member or agent of denrow and he was not involved in making any of its business decisions 6airworthy means that the aircraft conforms to its type design and is in a condition for safe operation c f_r a overhaul is a type of aircraft maintenance c f_r defined under the word maintenance during the years at issue petitioner spent to hours weekly working on the cessna on airplanes owned by other people and on related matters neither mr rowden nor denrow paid petitioner for work he performed on the cessna during the years at issue the cessna was for sale petitioner followed market prices using various sources for aircraft valuation such as trade periodicals in the cessna was appraised at dollar_figure as of the date of trial mr rowden did not believe the cessna could be sold at a profit petitioner timely filed hi sec_2002 and form sec_1040 u s individual_income_tax_return and returns on the return he reported two businesses on two schedules c schedules c1 and c2 the schedule c1 described petitioner’s business as env environmental consulting and the schedule c2 described petitioner’s other business as aircraft maintenance petitioner reported one business on a schedule c attached to the return schedule c and described his business as environmental aviati on on his schedules c petitioner reported gross_income and expenses and net_profit_or_loss as shown in the following table schedule c schedule c1 schedule c2 schedule c gross_income -0- dollar_figure big_number expenses dollar_figure big_number big_number net_profit_or_loss dollar_figure big_number big_number the following table compares the adjusted_gross_income agi that petitioner would have reported if he had not engaged in his activities with the agi that he actually reported on hi sec_2002 and returns year agi without the activities dollar_figure big_number agi reported dollar_figure big_number in the notice_of_deficiency respondent disallowed all schedule c1 and schedule c deductions respondent also disallowed deductions for tools parts and training expenses totaling dollar_figure claimed on the schedule c2 respondent disallowed these schedule c deductions for the following reason your deductions have been adjusted to reflect the amount verified as paid_or_incurred for business purposes because respondent disallowed the deductions for business use of home of dollar_figure and dollar_figure claimed on the schedule c1 and schedule c respondent allowed additional home mortgage interest deductions of dollar_figure and dollar_figure for and respectively 7respondent contends that in the notice_of_deficiency he erroneously allowed the schedule c2 deductions totaling dollar_figure but he does not assert an increased deficiency for respondent made computational adjustments to self-employment_tax for and determined that petitioner was liable for accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for and respectively opinion the commissioner’s determinations are presumed correct and the taxpayer ordinarily bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent and petitioner has not established that he satisfies the sec_7491 requirements respondent contends that petitioner may not deduct his schedule c expenses because none of the schedule c activities was a trade_or_business sec_162 allows a taxpayer to deduct 8in the notice_of_deficiency respondent disallowed the deductions as not verified as paid_or_incurred for business purposes at trial respondent argued that petitioner did not engage in the trade_or_business of environmental consulting and aircraft maintenance during and environmental aviation during petitioner does not contend that the argument represents a new issue on which respondent should have the burden_of_proof see rule a in addition petitioner listed the profit-motive issue with respect to the aviation-related activities in his trial memorandum as one for decision ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity or a hobby does not qualify id i the environmental consulting activity in petitioner testified that he engaged in the environmental consulting activity when available and that the aviation activity had become his priority during petitioner reported no gross_income from the activity and only performed followup services he attended two client meetings and conducted online research related to the activity petitioner did not introduce any evidence regarding how much time he spent on the activity we conclude petitioner failed to establish that in 9although respondent states in his reply brief that petitioner has conceded the issue of the environmental consulting activity because he failed to address it on brief petitioner in his opening brief continues to challenge the full amount of deficiency and identifies the schedule c1 amounts as still in dispute nevertheless we agree with respondent that petitioner does not address the environmental activity elsewhere in briefs and we note that petitioner also agrees with respondent’s proposed finding of fact that petitioner failed to introduce credible_evidence that he was in the environmental consulting business in we address the environmental consulting activity for the sake of completeness he engaged in the environmental consulting activity with the requisite continuity and regularity see id consequently we do not need to address whether petitioner engaged in the environmental consulting activity for profit and whether he substantiated deductions claimed on the schedule c1 ii aircraft maintenance activity in and environmental aviation activity in a in general sec_162 allows deductions for ordinary and necessary expenses of carrying on an activity which constitutes the taxpayer’s trade_or_business to be engaged in a trade_or_business under sec_162 the taxpayer’s primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger supra pincite sec_212 allows deductions for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the profit standards applicable to sec_212 are the same as those used in sec_162 see 72_tc_28 petitioner contends that respondent has conceded the profit- motive issue we disagree respondent has not conceded the issue respondent argued during trial and on brief that to establish that petitioner was engaged in a trade_or_business petitioner must prove he engaged in an activity with continuity and regularity and with the primary purpose of making a profit see commissioner v groetzinger supra pincite we begin our analysis of whether petitioner’s aircraft maintenance activity or environmental aviation activity was a trade_or_business by examining whether petitioner engaged in either activity with the requisite profit_motive sec_183 which restricts taxpayers from deducting losses from an activity that is not engaged in for profit is often applied to determine whether an alleged trade_or_business is conducted with the requisite profit_motive 949_f2d_345 10th cir affg tcmemo_1990_148 99_tc_132 affd sub nom 28_f3d_1024 10th cir sec_183 defines any activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 absent a stipulation to the contrary see sec_7482 this case is appealable to the court_of_appeals for the tenth circuit which has applied the dominant or primary objective standard to test whether an alleged business activity is conducted for profit hildebrand v commissioner f 3d pincite cannon v commissioner supra pincite oswandel v commissioner tcmemo_2007_183 under the standard applied by the court_of_appeals for the tenth circuit a taxpayer’s dominant or primary objective in conducting the activity must be to earn a profit whether an activity was engaged in for profit is a factual determination to be resolved on the basis of all the surrounding facts and circumstances hildebrand v commissioner f 3d pincite sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether a taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and 10in both 28_f3d_1024 10th cir affg 99_tc_132 and 949_f2d_345 10th cir affg tcmemo_1990_148 the court_of_appeals for the tenth circuit applied the dominant or primary objective test at the partnership level in analyzing whether a partnership was engaged in an activity for profit under sec_183 elements of personal pleasure or recreation no single factor is determinative see id while the taxpayer’s expectation of profit need not be reasonable it must be in good_faith allen v commissioner supra pincite we give greater weight to the surrounding objective facts than to the taxpayer’s mere statement of intent cannon v commissioner supra pincite n 78_tc_642 affd without published opinion 702_f2d_1205 d c cir b nature of the environmental aviation activity in petitioner testified that the environmental aviation activity reported on the schedule c combined two activities environmental consulting and aircraft maintenance petitioner received his schedule c gross_income from two clients for performing annual inspections in the course of the aircraft maintenance activitydollar_figure the record establishes that most schedule c expenses such as interest on the aviation loan the cessna insurance and parts expenses were incurred for petitioner’s aircraft maintenance activity consequently for purposes of this opinion we treat the environmental aviation 11while petitioner’s testimony is not clear as to whether such annual inspections were performed in the course of environmental consulting services or aircraft maintenance services petitioner contends in his brief that his schedule c gross_income was derived from aircraft activities activity as a continuation of the aircraft maintenance activity c applying the factor sec_1 manner in which petitioner conducted the activity in deciding whether a taxpayer has conducted an activity in a businesslike manner we consider whether complete and accurate books_and_records were maintained whether the activity was conducted in a manner substantially_similar to those of other activities of the same nature that were profitable and whether changes in operating methods adoption of new techniques or abandonment of unprofitable methods were done in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1 b income_tax regs petitioner’s recordkeeping was disorganized and unreliable for example although petitioner retained all receipts for his expenses petitioner’s files mistakenly contained receipts for unrelated years petitioner did not introduce any records pertaining to gross_income such as copies of customer work orders logbooks or customer invoices petitioner testified that approximately percent of the parts he purchased were used for airplanes other than the cessna and that he kept records for larger inventory_items however petitioner did not introduce any inventory records into evidence we are not convinced that petitioner’s recordkeeping represented anything other than an effort to substantiate expenses claimed on his return for a taxpayer’s books_and_records to indicate a profit_motive the taxpayer should use books_and_records for measuring profits cutting expenses and evaluating the overall performance of the operation 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioner’s records however consisted of a collection of receipts petitioner presented no evidence that he used them to evaluate the profitability of his operations petitioner testified that he had engaged in the aircraft maintenance activity since however he offered no evidence regarding the past performance of the activity and whether he considered changes in his operating methods we conclude that during the years at issue petitioner did not conduct his aircraft maintenance activity in a businesslike manner this factor favors respondent’s position expertise of petitioner or his advisers preparation for an activity by an extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit objective engdahl v commissioner supra pincite sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may indicate a profit_motive engdahl v commissioner supra pincite petitioner established that he had acquired technical expertise by completing studies at the spartan school of aeronautics and by obtaining faa certifications however petitioner did not establish that he had had experience or had acquired expertise in running a profitable business this factor is neutral time and effort devoted to the activity the fact that a taxpayer devotes personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity sec_1 b income_tax regs petitioner testified that he spent between and hours weekly working on the cessna and his clients’ airplanesdollar_figure however the time petitioner spent working on the cessna is consistent with the use of the cessna for recreation see warden v commissioner tcmemo_1995_176 finding that the time the taxpayers spent on cleaning and maintaining their yacht was consistent with the use of the yacht for recreation affd without published opinion 111_f3d_139 9th cir petitioner did not introduce any evidence regarding what portion of hours per week he spent working 12petitioner also testified that he spent between and hours weekly on the aircraft maintenance activity on clients’ airplanes although petitioner testified that at the time of trial he spent less than hours annually flying predominantly using the cessna he did not introduce any evidence regarding how much of his use of the cessna after the repairs during the years at issue was for personal flying and how much was for income-producing activities given the lack of evidence regarding the appropriate allocation we conclude this factor is neutral expectation that assets used in the activity may appreciate the term profit encompasses appreciation of assets used in the activity sec_1_183-2 income_tax regs an activity may produce an overall economic profit even if there is no operational profit when appreciation of the assets of the activity is taken into account id petitioner claims that his business’s value increased because the cessna appreciated after the overhaul and because the cessna ownership provided his business additional client exposure the only evidence in the record that the cessna was an advertising tool is petitioner’s uncorroborated testimony which we are not required to accept see 87_tc_74 as to petitioner’s expectations regarding the appreciation of the cessna although both petitioner and his brother testified that the cessna had always been for sale and they had hoped to sell it at a profit petitioner did not offer into evidence any listing prices for the cessna or comparable aircraft or any other credible_evidence in support of his claim that he had a good-faith expectation of selling the cessna at a profit even if we were to conclude however that petitioner had a good-faith expectation of selling the overhauled cessna at a profit we must still examine whether petitioner had a good-faith expectation of realizing a profit on his entire operation 45_tc_261 affd 379_f2d_252 2d cir such an expectation should be based on analyzing estimated future earnings from the activity the likely appreciation of the cessna and whether the resulting amount would be sufficient to recoup losses from the activity because an airplane is generally a wasting asset we fail to see how petitioner could expect in good_faith to recoup his dollar_figure cost of a one-half interest in the cessna the capital expenditures_for the overhaul and repair of the cessna and his accumulated operating losses petitioner’s expectation of making a profit was not based on careful analysis and it is not supported by credible_evidence this factor favors respondent success in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs although petitioner testified he engaged in the environmental consulting activity before the years in issue he offered no evidence regarding his success in the activity this factor is neutral petitioner’s history of income or loss from the activity a taxpayer’s history of income or loss with respect to any activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite sec_1_183-2 income_tax regs however a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer may not indicate a lack of profit_motive kahla v commissioner tcmemo_2000_127 citing engdahl v commissioner t c pincite and sec_1_183-2 income_tax regs affd without published opinion 273_f3d_1096 5th cir petitioner testified that he had been providing maintenance services such as aircraft maintenance rigging inspection sale and refurbishing since however petitioner introduced no credible_evidence regarding the financial performance of his aircraft maintenance activity before the years at issue the failure to introduce such evidence raises a presumption that the evidence would be unfavorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir this factor favors respondent’s position amount of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only losses are produced see id during and the aircraft maintenance activity generated net losses which significantly reduced petitioner’s agi petitioner offered no credible_evidence regarding what profits if any his aircraft maintenance activity generated between and failure of a party to introduce evidence within his possession which if true would be favorable to him gives rise to the presumption that such evidence is unfavorable wichita terminal elevator co v commissioner supra pincite this factor favors respondent’s position petitioner’s financial status the fact that a taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs substantial income from sources other than the activity especially if the losses from the activity generate substantial tax benefits may indicate a lack of profit_motive particularly where elements of personal pleasure or recreation are involved see id during and petitioner was employed as an environmental engineer earning dollar_figure and dollar_figure respectively petitioner is single and has no children although the income did not support a lavish lifestyle it provided petitioner with a comfortable living and allowed him to conduct the aircraft maintenance activity at a loss this factor favors respondent’s position elements of personal pleasure or recreation the presence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs an activity is not treated as an activity_not_engaged_in_for_profit merely because the taxpayer also has purposes or motivations other than to make a profit id petitioner grew up around airplanes and has been a licensed pilot for years he enjoys working on airplanes and takes pride in his workmanship and in his family’s aviation history we cannot overlook significant elements of recreation and pleasure that petitioner derived from working on airplanes this factor favors respondent’s position d petitioner’s argument petitioner relies on 65_f2d_191 d c cir revg 23_bta_744 to suggest that a profit_motive exists if a taxpayer enters into and carries on an activity with a good-faith intention to make a profit or with the belief that a trade_or_business can be profitable however in determining a taxpayer’s intent the court_of_appeals for the tenth circuit gives less weight to the taxpayer’s statement of intent than to objective factors cannon v commissioner f 2d pincite n moreover such reliance on objective factors is consistent with sec_1_183-2 income_tax regs providing the determination whether an activity is engaged in for profit is to be made by reference to objective standards taking into account all of the facts and circumstances of each case although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the objective of making a profit emphasis added after a review of the objective factors discussed above we are not convinced that petitioner engaged in his aircraft maintenance activity with the objective of making a profit e conclusion after considering the factors listed in sec_1 b income_tax regs and the facts and circumstances of this case we conclude that petitioner has not established that he engaged in the aircraft maintenance activity with the primary or dominant objective of making a profit accordingly we hold that petitioner’s aircraft maintenance activity did not constitute a trade_or_business or profit- seeking activity in or f deductibility of the schedule c2 and schedule c expenses because we have sustained respondent’s determination that petitioner’s aircraft maintenance activity was not a trade_or_business under sec_162 we must decide what deductions if any he may claim under sec_183 sec_183 permits deductions which are otherwise allowable without regard to whether the activity is engaged in for profit such as state and local_taxes and casualty losses sec_183 allows deductions that would be allowable if the activity were engaged in for profit but only to the extent of gross_income received from the activity reduced by deductions under sec_183 with respect to the schedule c2 respondent allowed dollar_figure in deductions this amount exceeds petitioner’s dollar_figure gross_income from the activity consequently no additional deductions are allowed for for petitioner did not claim any deductions that are allowable under sec_183 in his brief respondent concedes that if the court finds that petitioner was in the trade_or_business of environmental aviation in petitioner has substantiated the following expenses to be ordinary and necessary business_expenses respondent lists the following expenses as substantiated expense insurance office expense rent of other business property supplies tools training certifications professional subscription total amount substantiated dollar_figure big_number big_number big_number big_number although we hold that in and petitioner’s aircraft maintenance activity did not constitute a trade_or_business under sec_162 or an activity for the production_of_income under sec_212 under sec_183 petitioner’s substantiated expenses from the activity are deductible for to the extent of dollar_figure the gross_income generated by the activity iii accuracy-related_penalty under sec_6662 respondent contends that petitioner is liable for the accuracy-related_penalty on the grounds of substantial_understatement_of_income_tax under sec_6662 and b for and or alternatively negligence or disregard of rules or regulations under subsection b dollar_figure 13respondent argues that petitioner has conceded the issue of penalties because petitioner does not address it in his brief we address the issue for the sake of completeness because continued sec_6662 and b authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax an understatement is substantial if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 respondent established that for both years at issue the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure because respondent has met his burden of production petitioner must produce sufficient evidence to prove that respondent’s determination is incorrect see 116_tc_438 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden continued petitioner lists the issue as one for decision in his reply brief of producing evidence to demonstrate reasonable_cause under sec_6664 see higbee v commissioner supra pincite we determine reasonable_cause and good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in his posttrial briefs petitioner did not address why the penalties should not be imposed petitioner did not contend that he was not negligent or that he had reasonable_cause or acted in good_faith therefore we sustain respondent’s determination to impose the sec_6662 and b accuracy-related_penalty for and we have considered all arguments raised by either party and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
